Citation Nr: 1728424	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-25 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES
	
1.  Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected diabetes mellitus and/or left ear hearing loss. 

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected diabetes mellitus and/or left ear hearing loss. 

3.  Entitlement to a compensable rating for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In February 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

These claims were remanded by the Board in May 2015 for additional development and now return for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this regard, as discussed above, these matters were remanded by the Board in May 2015 for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matters must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

As relevant, the Board remanded this matter in May 2015 in order to afford the Veteran a VA examination so as to determine the nature and etiology of his right ear hearing loss and tinnitus, to include whether such are secondary to his service-connected diabetes mellitus and left ear hearing loss, as well as the current nature and severity of his left ear hearing loss.  The remand further directed the examiner to consider the Veteran's in-service noise exposure and a March 2015 private treatment record indicating a connection between hearing loss and a history of military noise exposure.

Thereafter, the Veteran underwent a VA examination in January 2016.  At such time, the VA examiner noted a diagnosis of bilateral sensorineural hearing loss.    However, she found that it was less likely than not that the Veteran's right ear hearing loss was caused by or a result of an event in military service.  As rationale for the opinion, the examiner indicated that the Veteran's service treatment records (STRs) revealed that he entered and exited service with normal hearing sensitivity in his right ear according to his puretone (air conduction) thresholds.  She further indicated that there was no statistically significant or permanent decrease in his right ear hearing sensitivity during military service, and no objective evidence of noise-induced auditory injury.  Additionally, the examiner noted that the Veteran's STRs were silent for any head injury, acoustic trauma, barotrauma hearing loss, tinnitus, or ear conditions for his right ear sustained during military service.  She also observed that the Veteran denied having any ear, nose, or throat trouble on his November 1964 Report of Medical History.  Furthermore, the examiner reported that a March 2015 private treatment record indicated that risk factors for hearing loss include a history of military noise exposure and health problems that can exacerbate hearing loss and tinnitus, including diabetes, high blood pressure, and high cholesterol; however, the private clinician did not have the benefit of reviewing the Veteran's STRs with regard to his military noise exposure.  In this regard, she again stated that the audiograms of record revealed no objective evidence of noise-induced auditory injury for his right ear. 

Additionally, the January 2016 VA examiner determined that, per VBA guidance, there was no widely accepted link between diabetes and sensorineural hearing.  Here, the examiner noted that researchers in the Framingham cohort study, one of the most respected population-based epidemiological studies, averaged puretone (air conduction) thresholds above 250, 500, and 1000 Hz, as well as 4000, 6000, and 8000 Hz in the better and worse ear; defined hearing impairment as a puretone average above 40 dB hearing loss; and found no association with diabetes.  She explained that conflicting evidence had not allowed diabetes-related hearing impairment to gain much attention among research scientists nor acceptance among health care professionals.  Furthermore, the examiner reported that she did not know of any physiological pathway for the Veteran's right ear hearing loss to be caused or aggravated by his left ear hearing loss. 

The January 2016 VA examiner further found that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  As rationale for the opinion, she indicated that tinnitus is not a disease or illness by itself, but is a symptom of another condition.  Here, the examiner noted that the most prevalent condition that tinnitus was related to was high frequency hearing loss.  The examiner reported that the Veteran did not have hearing loss at military separation, and because his hearing loss was not from military service, his tinnitus was less likely than not a result of military noise exposure.  Additionally, she indicated that the Veteran reported that he only had tinnitus for 10 years; however, he separated from military service 42 years ago in 1964.  In this regard, the examiner explained that tinnitus does not happen after separation if it is from military noise, but rather it is immediate.  She also indicated that there were no reports of tinnitus, and the STRs were silent for any complaint of tinnitus.  Furthermore, the examiner reported that any acoustic trauma loud enough in the military to cause tinnitus would also have caused a shift in the hearing sensitivity; however, there was no shift in hearing. 

The January 2016 VA examiner further found that the Veteran's tinnitus was less likely than not caused by his diabetes mellitus.  As rationale for the opinion, the examiner again noted that, per VBA guidance, there was no widely accepted link between diabetes and sensorineural hearing, cited the Framingham cohort study, and stated that conflicting evidence had not allowed diabetes-related hearing impairment to gain much attention among research scientists nor acceptance among health care professionals.  

Unfortunately, the Board finds that this opinion does not substantially comply with the Board's May 2015 remand directives.  In this regard, in offering her negative nexus opinions as to the etiology of the Veteran's right ear hearing loss, the January 2016 VA examiner did not specifically discuss the Veteran's noise exposure and air pressure changes he experienced as a flight crew chief and how such in-service experiences may have impacted his right hearing loss.  Furthermore, recent medical literature appears to suggest the existence of delayed-onset hearing loss.  Specifically, a line of research conducted by Dr. Sharon G. Kujawa, indicates, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).  Furthermore, while the VA examiner found that there was no widely accepted link between diabetes and sensorineural hearing loss, she did not specifically address whether the Veteran's right ear hearing loss was aggravated by his service-connected diabetes mellitus.  

With regard to the etiology of the Veteran's tinnitus, the January 2016 VA examiner similarly failed to offer an opinion as to whether such disorder was aggravated by his service-connected diabetes mellitus.  Further, she also did not offer an opinion as to whether his tinnitus was caused or aggravated by his service-connected left ear hearing loss.  In this vein, the Board notes that the examiner found that tinnitus was not a disease or illness by itself, but was a symptom of another condition, the most prevalent of which is high frequency hearing loss and, while not discussed, the Veteran is service-connected for left ear hearing loss related to his in-service noise exposure.  

Based on the foregoing, it cannot be found that there was substantial compliance with the May 2015 Board remand directives.  See Stegall, 11 Vet. App. 268.  Therefore, remand is unfortunately again required for an addendum opinion.

As previously indicated in the Board's May 2015 remand, with respect to the Veteran's claim for a compensable rating for left ear hearing loss, the Board notes that an award of service connection for the Veteran's right ear hearing loss would warrant evaluation for bilateral hearing loss and, possibly, assignment of a compensable rating for hearing loss in both ears, as the rating criteria takes into consideration hearing loss of both ears when service-connected.  Thus, the Board must defer consideration of the matter of a higher rating for left ear hearing loss at this junction, pending completion of the development request and resolution of the matter of service connection for right ear hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who rendered the January 2016 opinion.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the January 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Following a review of the record, the examiner should offer an addendum opinion addressing the following inquiries:

(A) Is it as least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss and/or tinnitus are related to his in-service noise exposure, to include noise exposure and air pressure changes experienced as a flight crew chief?

(B) Is it at least as likely as not that the Veteran's right ear hearing loss and/or tinnitus manifested within one year of his service discharge in December 1964, i.e., by December 1965? If so, please describe the manifestations. 

In offering the foregoing opinions, the examiner should discuss the significance of the line of research conducted by Dr. Sharon G. Kujawa. 

(C) Is it at least as likely as not that the Veteran's right ear hearing loss was aggravated by his service-connected diabetes mellitus? If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(D) Is it at least as likely as not that the Veteran's tinnitus were aggravated by his service-connected diabetes mellitus? If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(E) Is it at least as likely as not that the Veteran's tinnitus was caused OR aggravated by his service-connected left ear hearing loss? If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In rendering such opinion, the examiner should consider her prior statement that tinnitus is a symptom of another condition, the most prevalent of which is high frequency hearing loss, and the fact that the Veteran is service-connected for left ear hearing loss related to his in-service noise exposure.

All opinions expressed by the examiner should be accompanied by a complete rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




